NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



WALTER DUNN, III,                        )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D18-537
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed March 29, 2019.

Appeal from the Circuit Court for
Hillsborough County; Laura E. Ward, Judge.

Walter Dunn, III, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Tonja Vickers Rook,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


              Affirmed.


SILBERMAN, KELLY, and VILLANTI, JJ., Concur.